DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
There are two (2) sets of claims filed on 23 JUNE 2020.  The claim set consisting of four (4) pages with status identifiers indicated with the claims are Claims 1-15.  Current pending claims are Claims 1-15 and are considered on the merits below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 JUNE 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Abstract
The abstract of the disclosure is objected to because Applicant is reminded of the proper language and format for an abstract of the disclosure.
within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a drive unit” in claim 1
“unit” is a substitute for the word “means” and is not a recognized structural term in the art; therefore “unit” is considered to be a generic placeholder
“unit” is modified by functional language, “that controls air”
“unit” is not modified by sufficient structure for performing the claimed function.
“an air pressure control unit” in claim 1
“unit” is a substitute for the word “means” and is not a recognized structural term in the art; therefore “unit” is considered to be a generic placeholder
“unit” is modified by functional language, “that switches the elastic membrane between adhering to a processing unit and adhering to a drive unit side”
“unit” is not modified by sufficient structure for performing the claimed function.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “that controls air” and “that switches the elastic membrane between adhering to a processing unit and adhering to a drive unit side” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function.  The specification does not demonstrate that applicant has made an invention 
Claim 6 recites the limitation "the four dent portions".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the two dent portions".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIMURA, US Publication No. 2015/0151295 A1, submitted on the Information Disclosure Statement on 23 JUNE 2020; US Patent Documents Cite No. A1.
Applicant’s invention is drawn towards a device, a specimen-processing device. 
Regarding Claim 1, the reference KIMURA discloses a specimen-processing device, Figure 1, comprising: a processing unit, Figure 1, [0036], cartridge 1, having a first flow path through which a liquid flows on a lower- surface side, Figure 4, [0045], groove 36; a drive unit, 
Additional Disclosures Included are: Claim 2: wherein the specimen-processing device according to claim 1, wherein the drive unit has a dent portion on a side where the processing unit is disposed, Figure 5, [0055], groove 50A.; Claim 3: wherein the specimen-processing device according to claim 2, wherein the air pressure control unit controls air pressure in the first flow path and the second flow path in conjunction with pressurization and depressurization control of the air in the dent portion, [0055].; Claim 4: wherein the specimen-processing device according to claim 2, wherein at least three of the dent portions of the drive unit are formed between the plurality of containers, Figure 17, [0038], channels 36 (36 a to g).; Claim 5: wherein the specimen-processing device according to claim 1, wherein the plurality of containers include a specimen well, an air intake well, a specimen disposal well, a stirring well, a reagent well, and a mixed liquid discharge well, Figure 17, [0038].; Claim 11: wherein the specimen-processing device according to claim 1, wherein one of the plurality of containers acts as a stirring well for stirring a plurality of liquids, [0075].; Claim 12: wherein the specimen-processing device according to claim 11, Claim 13: wherein the specimen-processing device according to claim 12, wherein the drive unit depressurizes the dent portion of a stirring inlet to draw the plurality of liquids joined in the stirring well using the first liquid flow path, depressurizes the dent portion of a stirring outlet, and starts to draw the plurality of liquids from the stirring well to the second liquid flow path, [0075], chamber 39 is communicated with channel 36 in a reciprocating motion, drawing liquids being pulled and pushed back to initiate agitation.; Claim 14: wherein the specimen-processing device according to claim 13, wherein the drive unit pressurizes, after drawing the plurality of liquids from the stirring well into the second liquid flow path, the dent portion of the stirring inlet to return the plurality of liquids from the first liquid flow path to the stirring well, and returns the plurality of liquids from the second liquid flow path to the stirring well, [0075], pull and push, back and forth of liquids in in channel 36 with motion of member 31 in chamber 39.; and Claim 15: wherein the specimen-processing device according to claim 14, wherein the drive unit repeatedly draws the liquids into the first liquid flow path and the second liquid flow path and returns the liquids from the first flow path and the second liquid flow path, [0075].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-10 rejected under 35 U.S.C. 103 as being unpatentable over KIMURA, US Publication No. 2015/0151295 A1, submitted on the Information Disclosure Statement on 23 JUNE 2020; US Patent Documents Cite No. A1, and further in view of NAGAOKA, US Publication No. 2016/0016167 A1, submitted on the Information Disclosure Statement on 23 JUNE 2020; US Patent Documents Cite No. A2.
Regarding Claim 6, the KIMURA reference discloses the claimed invention, but is silent in regards to wherein the processing unit includes a quantity-determining flow path for determining quantity of the liquid, and at least four branch flow paths branched from the quantity-determining flow path, the drive unit has a dent portion below an end, remote from the quantity-determining flow path, of each of the four branch flow paths, and the four dent portions communicate with the air pressure control unit.  
The NAGAOKA reference discloses a specimen-processing device, Figure 1-3, comprising: a processing unit, Figure 1-3, that includes a quantity-determining flow path for determining quantity of the liquid, Figure 3A-C, and at least four branch flow paths branched from the quantity-determining flow path, Figure 3A-C, two branched portions on channel 11 and channel 112, in two directions, the drive unit has a dent portion below an end, remote from the quantity-determining flow path, of each of the four branch flow paths, and the four dent portions communicate with the air pressure control unit, Claim 1 and 8, liquid feeding mechanism, [0043].  
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the processing unit to include a quantity-determining flow path so that a defined volume or quantity of liquid is already measured for used in the device. 
 Additional Disclosures Included are: Claim 7: wherein the specimen-processing device according to claim 6, wherein two of the four branch flow paths act as liquid-feeding flow paths through which the liquid is fed, Figure 3A-3C, branched channel 111 and 112, that leads to container 43, [0056], and remaining two of the four branch flow paths act as air-feeding flow paths through which the air is fed, Figure 3A-3C, branched channel 111 and 112, from containers 51 and 52 have air pressure applied, [0043].; Claim 8: wherein the specimen-processing device according to claim 7, further comprising a set of a flow path and dent portion provided upstream or Claim 9: wherein the specimen-processing device according to claim 7, further comprising two sets of flow paths and dent portions provided upstream or downstream of each of the liquid-feeding flow paths, Figure 3C, [0043], flow passages 81 and 82, and two sets of flow paths and dent portions provided upstream or downstream of each of the air-feeding flow paths, Figure 3C, flow passages 101 and 102, the dent portions communicating with the air pressure control unit, Claim 8.; and Claim 10: wherein the specimen-processing device according to claim 8, wherein the air pressure control unit controls motion of the elastic membrane, KIMURA, [0015, 0050], to fill the quantity-determining flow path with the liquid using the liquid-feeding flow paths, and causes the liquid in the quantity-determining flow path to flow downstream using the air- feeding flow paths, KIMURA, [0050, 0052, 0081].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KIMURA, US Publication No. 2015/0361387 A1 a specimen processing device, Figure 1, comprising: a processing unit, Figure 1, [0042], cartridge 1; a drive unit, Figure 1, [0042], holder 2; an elastic membrane disposed between the processing unit and the drive unit, Figure 5, [0014, 0015, 0052], membrane 51; an air pressure control unit, Figure 1, [0042], air pressure control system 3; flow paths, Figure 2 and 5, [0052], channels 14 and 15.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CTM